 In the Matter ofBIGGSANTIQUE COMPANY, EMPLOYERandWAREHOUSEEMPLOYEESUNION No. 322, INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMER-ICA, A. F. OF L., PETITIONERCase No. 5-RC-327.Decided August 4, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Sidney J. Bar-ban, hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock] .Upon the entire record in this case, the Board finds :1.The Employer is engagedin commercewithin themeaning ofthe National Labor Relations Act.2.The. labor organization involved claims to representcertainemployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitionerseeksa unit composed of all of the employees ofthe Employer's factory at 900 W. Marshall Street, Richmond, Vir-ginia,2 excluding office clerical and supervisory employees.The Em-'The Employer contends that the Petitioner lacks the power to file the instant petitionor to represent the employees involved herein under the jurisdictional grant contained inits charter.This contentioniswithoutmerit.The Petitioner is willing.to represent theemployees and there is no showing that it will not adequately do so.Under these circum-stances,we will not inquire into the extent of the Petitioner's constitutional jurisdiction.Matter of NAPA New York Warehouse,Inc., 75N. L.it.B. 1269;Matter of The BaldwinLocomotive Works,76 N.L. it. B. 922,footnote 4 ;Matter of Conroe Creosoting Company,78 N. L.it. B. 821, footnote 2 ;Matter of Rankin EquipmentCo., 79 N.L. R. B. 1.439, foot-note 7;Matter of J. I. Case Company,80 N. L. R. B.223, footnote1 ; Matter of SampselTime Control,Inc.,80 N. L.R. B. 1250,footnote 1 ; andMatter of Modern UpholsteredChair Company, Inc.,84 N. L. it. B., No. 13, footnote 1.'The Employer also maintains retail stores for the sale of furniture manufactured atits plant.These stores are located at Richmond,Virginia,Baltimore,Maryland,Washing-ton,D. C., and Atlanta, Georgia.The employees of the retail stores are not involved inthis proceeding.85 N. L.R. B., No. 98.554 BIGGS ANTIQUE COMPANY555ployer would exclude from the unit foremen, truck drivers, janitors,firemen, watchmen, the clerk in the Packing and Shipping Depart-ment, the Mirror Department employee, and an employee of theCabinet Department engaged in transporting materials.Foremen:The Employer is engaged in the manufacture and sale ofreproductions of antique furniture.A vice president and generalmanager isin charge of the plant; beneath him is a superintendent.'Directly under the superintendent are 7 foremen who supervise the 10departments into which the plant's operations are divided 4Theseforemen have authority to hire 5 and discipline the men working underthem, and effectively to recommend their discharge.6They also havethe power to grant time off.According to the testimony of the Em-ployer's vice president and general manager, which was not contra-dicted, most of them perform no manual labor.? The foremen are paida salary, while other employees are hourly paid.Unlike rank and fileemployees, the foremen receive no extra compensation for workingovertime.Under all the circumstances, and in accord with the conten-tion of the Employer, we find that the foremen are supervisors withinthe meaning of the Act.We shall therefore exclude them from theunit.Truck drivers :The Employer employs three truck drivers, who pickup finished furniture at the factory and deliver it either to the retailstores or directly to customers.8On occasion, they may pick up fur-niture from the retail stores and deliver it to customers.They workunder the supervision of the foreman of the Packing and ShippingDepartment.They are hourly paid, and receive the same employeebenefits as other employees of the factory..The cost of delivery of furniture is charged against the retail storein which the order originated.The Employermaintainsthat thetruck drivers are therefore retail store employees rather than em-ployees of the factory, and consequently should be excluded from theunit.We do notagree.The truck drivers are not assigned to any3This position is vacant at present.4One foreman supervises the Rough Mill;another supervises the Finishing Mill, Turn-ing Department,and Machine Department;a third supervises the Cabinet Department andthe Mirror Department;a fourth supervises the Finishing Department ; a fifth has chargeof the Upholstering Department;a sixth supervises the Packing and Shipping Department ;and the seventh supervises the Maintenance Department." It appears that the foreman of the Rough Mill and the Maintenance foreman have eachexercised this authority.6The Employer's vice president and general manager testified that their decisions "wouldhave a great deal of weight with me."'It was estimated that theMaintenance foreman spends approximately two-thirds of histime in supervisory duties,thatthe Upholstering foreman spends "the majority of histime"in supervision,and that the other five foremen do no manual work whatever,spend-ing full time in supervisory duties.8The Employer's vice president and general manager estimated that 99 percent of thefurniture is delivered directly to customers from the factory. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDparticular retail store.Moreover, the record, is clear that they arepart of the factory's Packing and Shipping Department, and taketheir orders from the foreman of that department. Contrary to theEmployer's contention, we find that they are employees of the factory.As they have a community of interest with the other factoryemployees and as no other organization seeks to represent them in aseparate unit, we shall include the truck drivers in the uniteJanitors :The Employer employs two janitors who perform the usualclean-up work.They are under the supervision of the Maintenanceforeman.The Petitioner desires them included, while the Employerwishes to exclude them on the ground. that they are unskilled andshould not be placed in the same unit with skilled workers. They arehourly paid, and have the same hours and employee benefits as theother employees in the unit. In view of the foregoing, we shall includethe janitors in the unit.1°Firemen:The Employer employs a fireman who takes care of theheating plant, operating the stoker and, removing ashes.The Peti-tioner contends that he should be included.Contrary to the Peti-tioner's contention, the Employer maintains that the fireman, beingunskilled, does not properly belong in a unit composed of skilled em-ployees. It appears that the fireman has the same hours and enjoys thesame employee benefits as the other factory employees.We shalltherefore include him in the unit.,'Watchmen:The Employer employs two watchmen, who makerounds and guard the Employer's property'12 and also keep the boilersfired.They are not armed. Their immediate supervisor is the Main-tenance foremen.The Petitioner desires the inclusion of the watch-men in the unit, while the Employer would exclude them. The Em-ployer's vice president and general manager estimated that during an8-hour shift, the watchmen spend approximately 15 minutes firing theboilers 13As they spend the majority of their time in guard duties, wefind that the watchmen are "guards" within the meaning of the Act.Accordingly, we will exclude them from the unit.Clerk in the Packing and Shipping Department:The Employeremploys a clerk who is under the supervision of the foreman of theMatter of Stonewall Cotton Mills,75 N. L.It.B. 762;Matter of Greenville CottonOil Company,78 N. L.It. B. 1175;andMatter of General PlywoodCorporation,.79 N. L.R. B. 1458.19Matter of Boaz. Mills,Inc., 78 N.L. It. B. 1086.11Matter of Stonewall CottonMills,supra;andMatter of Western Electric Company,Incorporated,76 N.L.It. B. 400.17 In case of trespassers,the watchmen are instructed to telephone the police and theirsuperior;they are not expected to take the intruder into custody.It appears that theirprimary function is to protect the plant against fire.13The Petitioner's representative stated that the watchmen spent 75 percent of theirtime in nonguard duties, but no evidence was adduced to substantiate this claim. BIGGS ANTIQUE COMPANY557Packing and Shipping Department.The other employees in the,department are engaged in manual labor, but this clerk does no physi-cal work.His duty is to receive materials coming into the plant andto make a record of the items and check the accuracy of the count, toprepare bills of lading, to keep a record of the bills of lading and theweight of outgoing shipments, and similar clerical duties.The Peti-tioner would include this clerk, while the Employer seeks to excludehim.The record reveals that this clerk is hourly paid and has thesame hours and employee benefits as the other employees in the unit.In our opinion, his interests are closely related-to those of the pro-duction and maintenance employees; we shall therefore include theclerk in the Packing and Shipping Department in the unit 14Mirror Department employee:The Employer's Mirror Departmentconsists of a single highly skilled employee who is under the super-vision of the foreman of the Cabinet Department. The Mirror Depart-ment employee's functions consist of molding and composition, glazingand composition, and the composition, and application of gold leaf.The Petitioner seeks.to include-this employee, while the Employerdesires to exclude him.Although he works in a separate room he ishourly paid, and has the same hours and employee benefits as other,employees in the unit.As he is engaged exclusively in productionwork, we shall include the Mirror Department employee in the unit.Employee engaged in transporting materials:In the Cabinet De-partment, the Employer employs one employee who is engaged intransporting materials and partly completed furniture on trucks fromthe Cabinet Department to the Finishing and Mirror Departments.The Employer maintains that this employee should not be includedin a unit composed of skilled workers.He does not report to workregularly, but the Employer permits him to work whenever he choosesto do so. It appears that he is hourly paid.We are of the opinionthat this employee has a community of interest with other productionand maintenance employees.Accordingly, we will include him inthe unit.We find that all production and maintenance employees of theEmployer's factory at 900 W. Marshall Street, Richmond, Virginia,including truck drivers, janitors, firemen, the clerk in the Packing andShipping Department,-the employee in the Mirror Department, andthe employee in the Cabinet Department engaged in transporting ma-terials, but excluding office and clerical employees, watchmen, fore-men and other supervisors, as defined in the Act, constitute a unit34Matter of Bryant'Heater Co.,77 N. L.R. B. 744;Matter of National Mattress Com-pany, 73 N.L.R. B. 185; andMatter of Vulcan Mold and Iron Company,62 N. L. R. B.1219. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate for the purposes of collectivebargaining withinthe mean-ing of Section9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer,an election bysecret ballot shall be conducted as early as possible,but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case was,heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations,among the employees in the!unit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the date.of this Direction of Election, including employees who did not workduring said pay-roll period because they were ill oron vacation or-temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election,and also excluding employees-on strike who are not entitled to reinstatement,to determine whetheror not they desire to be represented,for purposes of collective bar-gaining, byWarehouse Employees Union No. 322,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helper&of America,A. F. of L.